Citation Nr: 1114966	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for numbness of the face, claimed as a residual of wisdom teeth extraction.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2009, the issues identified on the title page were remanded by the Board for further development.  Specifically, the remand instructed that the Veteran be scheduled for new VA examinations to determine the nature and etiology of the claimed right foot disorder and numbness of the face.  The Board is satisfied that the action directed in its remand has been performed and is prepared to proceed with its appellate consideration as to both issues.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a current right foot disorder.

2.  The Veteran has not been diagnosed with a current disability manifested by numbness of the face.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for service connection for numbness of the face, claimed as a residual of wisdom teeth extraction, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a July 2006 letter, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection for numbness of the face, as a residual of tooth extraction, and service connection for a foot condition.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After a period of time in which the Veteran was afforded a reasonable opportunity to respond to the July 2006 letter, the claims were adjudicated for the first time in the RO's September 2006 rating decision.  Thus, the notification provided to the Veteran has been legally sufficient and VA's duty to notify in this case has been satisfied.

Further, the Veteran's service treatment records and dental treatment records have been obtained and associated with the claims file.  The RO's July 2006 letter was accompanied by a blank VA 21-4142 release in which the Veteran was requested to identify the names and addresses of any private treatment providers who have rendered treatment for his claimed disorders.  The letter also invited the Veteran to identify, via an accompanying VA Form 21-4138, any VA facilities that provided medical treatment.  No response to these requests was received from the Veteran.

In October 2007, the Veteran was afforded a general VA examination, at which time his feet were examined to determine the nature and etiology of the claimed right foot disorder.

With regard to the Veteran's claim concerning numbness of the face, documentation in the claims file shows that he has been scheduled for multiple VA dental examinations over the course of this appeal.  The first such examination was scheduled to take place in July 2006.  The Veteran did not, however, appear for the examination.  Subsequently, the Veteran notified VA, in his August 2007 Notice of Disagreement, that he had changed his address and hence did not receive notice of the July 2006 VA examination.

A new VA dental examination was scheduled to take place in September 2007.  Once again, however, the Veteran did not appear.  Administrative documents in the claims file show that efforts were subsequently made in December 2007 to contact him by telephone to reschedule the VA dental examination.  Such efforts, however, were unsuccessful because the Veteran's voice mailbox was full.  In his January 2008 substantive appeal, the Veteran notified VA that he had once again changed his mailing address, and thus, also did not receive notification of the September 2007 VA dental examination.

Pursuant to the Board's September 2009 remand, the Veteran was scheduled for a third VA dental examination and a new VA examination to assess the nature and etiology of the disorder in his right foot.  Both examinations were scheduled to take place in October 2009.  Written notice of the examinations was mailed to the Veteran's known address three weeks before the scheduled examinations.  Nonetheless, the Veteran once again failed to appear for either examination.  Subsequent efforts to verify the Veteran's mailing address revealed that the address to which notice of the October 2009 VA examination was mailed remained current at the time that the notice was mailed.  In April 2010 VA undertook additional efforts to contact the Veteran by telephone.  These efforts, however, were also unsuccessful.

While VA has a duty to assist the Veteran in the development of his claim, that duty is not limitless.  In this regard, it is well-established that VA's duty to assist a veteran is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, in the normal course of events, it is the burden of the Veteran to appear for VA examinations.  In instances where a veteran has changed addresses without informing VA, it is well established that it is his or her responsibility to keep VA advised of his or her whereabouts in order to facilitate the conduct of medical inquiry in the veteran's claim.  If the veteran does not do so, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Under the circumstances, and given VA's own exhaustive efforts to locate and notify the Veteran of his three previously scheduled VA examinations, no further effort will be expended to schedule another VA examination in this appeal.  Rather, the claim must be evaluated solely on the evidence currently of record.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Applicable Laws and Regulations for Service Connection, Generally

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Service Connection for a Right Foot Disability

In his June 2006 claim, the Veteran generally asserted that he is entitled to service connection for a disorder involving both of his feet.  The Board observes that separate claims of service connection for right and left ankle sprains were also filed.  The Veteran did not, however, identify his foot disorders with any specificity nor did he identify any symptoms that are attributable to his foot disorders and distinct from those symptoms attributable to his claimed ankle disorders.  

Following a September 2006 rating decision, which denied the Veteran's claims, he maintained appeals for separate service connection claims concerning his right foot and right ankle.  In his January 2008 substantive appeal, the Veteran perfected his appeals as to the distinct and separate issues of service connection for a right foot disorder and for a right ankle sprain.  The Veteran's claim of service connection for a right ankle sprain was ultimately granted in a February 2008 rating decision.  That rating decision did not address the Veteran's separate right foot claim, and hence, the separate issue of service connection for a right foot disorder continues to be in appellate status.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the United States Court of Appeals for Veterans Claims (Court) held that service connection for distinct disabilities resulting from the same injury can be established, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Mindful of the foregoing, the Board has considered the Veteran's claim of entitlement to service connection for a right foot disorder.

The Veteran's April 2001 enlistment examination revealed moderate and asymptomatic pes planus of the feet.  Subsequent service treatment records, however, do not indicate in-service treatment of pes planus, nor do they reflect any subjective complaints referable thereto.  In November 2004, the Veteran was treated for tinea pedis of the right foot.  However, this condition apparently resolved, as subsequent service treatment records through 2006 do not indicate any further complaints or treatment of tinea pedis.  Other than the service treatment records which pertain to treatment for his service-connected right ankle sprain, the remaining in-service treatment reports do not reflect any other in-service complaints, treatment or diagnoses concerning the right foot.  At his April 2006 separation examination, the Veteran reported foot trouble, which he attributed to a bad right ankle sprain.  He did not identify any other injuries of his right foot.

Despite the Veteran's contentions in his claim and appellate submissions, as discussed above, the claims file does not indicate any post-service VA or private inpatient or outpatient treatment of any kind.  At an October 2007 VA examination, when questioned in regard to his feet, the Veteran responded that the only problem in his feet was with his ankles.

Based upon the findings of pes planus noted in the enlistment examination and documented in-service treatment of tinea pedis, the Veteran was scheduled for a VA examination in October 2009 to determine the nature and etiology of any current right foot disorder.  Despite written notice that was mailed to the Veteran's last known address three weeks before his examination, as well as documented attempts to notify him by telephone, he did not appear for his examination.

Based upon the foregoing evidence, the Board finds that the Veteran is not entitled to service connection for a right foot disorder.  Despite the Veteran's assertions of a current right foot disorder that is separate and distinct from his service-connected right ankle disability, there is no other evidence in the record of any current right foot disability.

In this regard, the Veteran's assertion of a current right foot disability is inconsistent with his own report, at his October 2007 VA examination, that the only problem concerning his feet was with his ankles.  Given the inconsistency in the Veteran's assertions, and in the complete absence of any other evidence showing a current and distinct right foot disorder, the Board affords the Veteran's assertions of little probative weight.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Overall, the evidence in this case does not show a current right foot disability that is distinct from his service-connected right ankle disability.  Accordingly, the claim of service connection for a right foot disorder must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Service Connection for Numbness of the Face

As also expressed in his June 2006 claim, August 2007 notice of disagreement, and January 2008 substantive appeal, the Veteran argues that he is entitled to service connection for numbness of the face, claimed as a residual of in-service extraction of his wisdom teeth.

Service dental and medical treatment records show that the Veteran's wisdom teeth were extracted in August 2001.  In a follow-up evaluation that was performed the day after his dental procedure, he reported numbness of the area around his right lower lip.  At an additional follow-up evaluation, two weeks after his wisdom teeth were extracted, the Veteran continued to report numbness in the same area, although he stated that he experienced slight improvement.  Although he was instructed to return for further evaluation in four to six months, subsequent service treatment records do not show any further treatment for the reported numbness.  At his April 2006 separation examination, the Veteran denied any numbness or tingling, and denied any symptoms in his lower lip or the surrounding areas of his face.

As noted previously, there are no post-service inpatient or outpatient treatment records in the claims file.  Although documentation in the record shows that the Veteran was scheduled for a VA dental examination on three separate occasions, he has yet to appear for a scheduled VA dental examination.

After careful consideration of the evidence of record, the Board finds that the Veteran is also not entitled to service connection for numbness of the face, as a residual of wisdom teeth extraction.  In this regard, the service treatment records show that he experienced numbness on the right side of his lower lip and surrounding facial area immediately after an August 2001 dental procedure to extract his wisdom teeth.  Although follow-up treatment records through the remainder of August 2001 document ongoing complaints of numbness, the last follow-up evaluation for such complaints of numbness reflect that, by the Veteran's own report, this condition was improving.  Subsequent service treatment records do not show further complaints of facial numbness.  Moreover, no such complaints or clinical findings are reflected in the Veteran's separation examination report.  Under the circumstances, the evidence appears to suggest that the Veteran's facial numbness had resolved prior to his discharge from service.

The only evidence which supports the Veteran's claim of service connection for numbness of the face are his own contentions, as expressed in his claim and appellate submissions.  Nonetheless, these contentions are rebutted by the absence of any in-service treatment after August 2001 and by the absence of any subjective reports of numbness or objective clinical findings at his separation examination.  Under the circumstances, the Board does not find the Veteran's contentions carry sufficient probative weight to show the presence of a current disability establish service connection for his facial disorder.  See generally Caluza, 7 Vet. App. 498.

Overall, the evidence in this case does not show a current disability that is attributable to the Veteran's reported numbness of the face.  Accordingly, the Veteran's claim for service connection for numbness of the face must be denied.  Once again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable insofar as this issue because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right foot disability is denied.

Service connection for numbness of the face, claimed as a residual of wisdom teeth extraction, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


